OPINION — AG — ** DELINQUENT TAXES — AD VALOREM TAXATION — CANCELLATION ** UNDER THE PROVISIONS OF HOUSE BILL NO. 41 (1949) ALL PENALITIES, INTEREST, COSTS AND FEES WHICH HAVE ACCRUED UPON DELINQUENT AD VALOREM TAXES ON ANY REAL PROPERTY FOR 1945 AND PRIOR YEARS ARE WAIVED AND CANCELLED, IF, BUT ONLY IF THE CONSOLIDATED AMOUNT OF ALL DELINQUENT TAXES FOR ALL YEARS (INCLUDING 1946, 1947, AND 1948) ON ANY SUCH REAL PROPERTY BE PAID IN FULL OR BEFORE MARCH 19, 1949. (PENALITIES, TAXATION) CITE: 68 Ohio St. 351 [68-351], 68 Ohio St. 381 [68-381] (JAMES C. HARKIN)